14 Cal. Rptr. 3d 211 (2004)
91 P.3d 163
PEOPLE
v.
WILLIAMS.
No. S123910.
Supreme Court of California.
June 9, 2004.
Review granted/briefing deferred (rule 29.1).
Further action in this matter is deferred pending consideration and disposition of a related issue in People v. Howard, 125 Cal. Rptr. 2d 442, 54 P.3d 262 (see Cal. Rules of Court, rule 28.2(d)(2)), or pending further order of the court. Submission of additional briefing, pursuant to California *212 Rules of Court, rule 29.1, is deferred pending further order of the court.
GEORGE, C.J., and KENNARD, BAXTER, WERDEGAR, CHIN, BROWN and MORENO, JJ., concur.